Citation Nr: 1424217	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to September 19, 2011, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

During the pendency of the appeal, an April 2012 rating decision increased the Veteran's disability evaluation for his service-connected PTSD to 70 percent disabling, effective September 19, 2011.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In June 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA and VBMS paperless claims processing system reveals the Veteran's April 2014 appellate brief.  The paperless claims systems do not contain any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  Prior to September 19, 2011, the Veteran's PTSD has been manifested by sleep impairment, nightmares, anger, anxiety, irritability, intrusive thoughts, panic attacks, and flashbacks, with no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  

2.  As of September 19, 2011, the Veteran's PTSD has been manifested by sleep impairment, nightmares, flashbacks, panic attacks, hypervigilance, avoidant behavior, isolative behavior, suspiciousness, chronic sleep impairment, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, with no evidence of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

2.  As of September 19, 2011, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record indicates that prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence in a March 2007 VCAA letter.  The RO's September 2007 rating decision has since granted service connection for PTSD.  Under the law, because the original claim has been granted and he has appealed the "downstream" issues concerning the initial rating assigned for the disabilities, the underlying claims have been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran was sent this required SOC in June 2008, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, Vet Center treatment records, and arranged for VA compensation examinations in August 2007 and September 2011 to assess the etiology and severity of his service-connected PTSD, which, as mentioned, is now the determinative downstream issue. 

The Veteran testified at a March 2011 travel board hearing before a VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

At the hearing, the undersigned and the Veteran's representative engaged in an extensive colloquy with the Veteran as to how to substantiate his claim.  The Veteran clearly understood the rating criteria and testified as to the current severity and manifestations of his PTSD.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing VA examinations which specifically address the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence he might submit.  See id. at 499.  

The AMC substantially complied with the Board's June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC secured additional records from the Veteran's local Vet Center and afforded the Veteran a VA examination to rate the current severity of the Veteran's service-connected PTSD.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to September 19, 2011

With sole focus on the Veteran's mental disorder, the Veteran's mental disorder does not warrant an increased evaluation in excess of 50 percent, prior to September 19, 2011.  

In a March 2007 statement, a Vet Center Readjustment Counseling Therapist reported that the Veteran began treatment at the local Vet Center in January 2007 for PTSD.  He was noted as having intrusive thoughts, sleep impairment, night sweats, anxiety attacks, flashbacks, avoidant behavior, social withdrawal or avoidance, and depression.  

In August 2007, the Veteran was afforded a VA psychiatric examination.  He reported experiencing frequent nightmares, intrusive memories, startle and dissociative episodes, generalized anxiety, slight paranoia, irritability, frustration, and panic attacks several times a month.  On a scale of 1 to 10, with 10 being severe, the Veteran stated that his overall mental health functioning was either a 7 or an 8.  He admitted to drinking alcohol heavily and having difficulty with decreased energy, morbid preoccupation, decreased motivation, anger, frustration, and depression.  The Veteran reported having some suicidal thinking, but denied any active suicidal plans or history of attempts.  The Veteran also denied any active homicidal ideation, plans, or history of attempts; auditory hallucinations; visual hallucinations; inappropriate behavior; and a history of manic-like behavior, such as elevated mood, grandiosity, and decreased need for sleep or impulsivity.  He informed the examiner that despite being married, he considers himself a loner and does not like to associate with people, including his children.  

Upon mental status testing, the examiner noted that the Veteran was casually and neatly groomed in a shirt and jeans.  He appeared irritable, depressed, and blunted.  He became emotional at times during the interview, but demonstrated articulate speech.  His thought processes were logical and goal oriented, and his motor functioning was grossly intact.  St. Lewis University Mental Status (SLUMS) examination testing revealed mild attention, concentration, and short term memory problems.  The examiner diagnosed the Veteran with chronic and moderate PTSD with symptoms of hyperarousal, intrusive memories, hypervigilance, avoidance, and sleep disturbances.  He was assigned a GAF score of 54.  

In March 2009, a social worker from the Vet Center reported that the Veteran continues to suffer from symptoms relating to his service-connected PTSD, which include daily nightmares, depression, sleep impairment, anger, anxiety, concentration problems, and daily thoughts about the war.  She noted that the Veteran was to begin treatment at his local VA outpatient treatment facility for depression and anxiety.  

At a VA primary care visit at his local VA outpatient treatment facility in April 2009, the Veteran again reported nightmares, sleep impairment, four to five anxiety episodes per week, and depression.  He also admitted to drinking as a way of self-medicating and being laid off from his job in January.  The Veteran stated that he lives with his wife, who provides good support, and has no other family or friends for support.  He reported having no thoughts of self-harm at that time, but has had thoughts in the past.  

In May 2009, the Veteran called his local VA outpatient treatment facility for a suicide consultation.  According to the VA outpatient treatment note, the Veteran endorsed four out of the five questions regarding the experience of thoughts of suicide in the last 12 months.  When asked about thoughts of suicide within the last seven days, the Veteran denied such thoughts of killing himself, writing about suicide, or telling someone about it.  He admitted to making no preparations to kill himself or intentionally inflict any injury to himself for any reason.  

In May 2011, the Veteran was seen for individual follow-up at his local Vet Center.  The Veteran reported continuing struggles with intrusive thoughts and agitation.  The Veteran denied any suicidal or homicidal ideation, and he was assessed with PTSD.  

At the March 2011 Board hearing, the Veteran testified that his service-connected PTSD is worse than the current evaluation contemplates.  He reported not getting along well with his supervisors and other coworkers, which has led to multiple layoffs from different jobs.  He also complained of nightmares, sleep impairment, anxiety, panic attacks, and suicidal thoughts.  

In this case, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 70 percent disability rating, prior to September 19, 2011.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and panic attacks.  Furthermore, the Veteran has the ability to establish and maintain effective relationships, both in the context of obtaining treatment for his PTSD and in maintaining a relationship with his wife.  Thus, while the Veteran may have difficulty in establishing and maintaining social contacts, there is no evidence of any inability to do so, as described in the criteria for a 70 percent disability rating.  

Other symptoms required for the 70 percent disability evaluation, are neither complained of nor observed by medical health care providers.  Review of the record shows that there is no evidence of the Veteran having any obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irreverent.  Additionally, he is generally described as having normal grooming and hygiene.  There is also no evidence of the Veteran demonstrating near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

While it is noteworthy that he Veteran has experienced suicidal ideations, they have been passive suicidal ideations with no plans or attempts.  As noted above, at the May 2009 suicidal consultation, the Veteran admitted to having thoughts of suicide, but denied making any attempts or preparation of suicide.  He also complained of suicidal thoughts with no intent at the March 2011 Board hearing.  Additionally, Vet Center records from February 2010 to August 2011 consistently note the Veteran denying both homicidal and suicidal ideation.  

The Board is also cognizant of the Veteran's assigned GAF score of 54, as noted in the August 2007 VA examination report.  Such GAF score is indicative of moderate symptoms, but when considering the evidence as a whole, does not justify assignment of the next-higher 70 percent disability rating.  An evaluation is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 70 percent rating or higher, prior to September 19, 2011.  

The preponderance of the evidence is against the Veteran's claim and an initial increased evaluation in excess of 50 percent prior to September 19, 2011, for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


As of September 19, 2011

The Veteran is not entitled to an increased evaluation in excess of 70 percent as of September 19, 2011.  

In September 2011, the Veteran underwent a VA psychiatric examination.  He reported frequent nightmares, trouble sleeping, flashbacks, hypervigilance, avoidant behavior, depression, feeling "down in the dumps," memory problems, concentration problems, and panic attacks.  He informed the examiner that he rents a room in a friend's home and is separated from his wife.  The Veteran reported having two sons, both of whom have distanced themselves from the Veteran.  He denied smoking cigarettes or using illicit drugs, but admitted to drinking again after being sober for approximately 24 years.  The Veteran stated that he was not currently working and had been laid off from jobs in the past due to his poor attitude and conflicts with supervisors and/or coworkers.  He reported not having any close friends and spending most of his time drinking, watching movies, and playing solitaire.  

Mental status testing revealed a clean shaven and neatly dressed Veteran.  He was noted as being cooperative, polite, and soft spoken.  He demonstrated good eye contact and easy rapport with the examiner.  His thought processes were goal directed with no circumstantiality or tangentiality.  His mood was depressed, and his affect was described as restricted and rather solemn with occasional tearfulness.  The examiner noted that the Veteran had some difficulty with the SLUMS examination and missed points on animal naming, object recall, number sequencing, and clock drawing.  The examiner concluded that the Veteran is able to maintain activities of daily living including his own personal hygiene.  The examiner diagnosed the Veteran with chronic and moderate PTSD and assigned a GAF score of 50.  The examiner noted a worsening of the Veteran's service-connected PTSD with continuous symptoms, which include irritable outbursts, moderately impaired thought processes and communication by difficulties with short-term memory and concentration, and isolative and avoidant behavior.  The examiner opined that the Veteran is employable from a psychiatric standpoint in a limited setting with little or no contact with the public and loose supervision.  She also concluded that the Veteran does not suffer from gross impairment of thought processes, does not have persistent delusions or hallucinations, and does not demonstrate grossly inappropriate behavior.  The examiner determined that the Veteran is not a danger toward himself or others, can maintain a daily living pattern in limited fashion, and has no disorientation or severe level of memory loss.  

In this case, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 100 percent disability rating, as of September 19, 2011.  The September 2011 VA examination report does not reflect that he has experienced symptoms akin to those that would support a 100 percent rating, exclusively caused by his mental disorder.  The evidence does not show delusions and hallucinations, and the September 2011 VA examiner specifically noted that the Veteran does not have persistent delusions or hallucinations.  The evidence also does not show grossly such inappropriate behavior that is similar to those examples listed in the rating criteria.  The January 2014 examiner found no evidence of the Veteran exhibiting suicidal ideation, suicidal thoughts, or demonstrating a persistent danger of hurting himself.  Additionally, while he has admitted to experiencing irritability and anger towards others, homicidal ideation has not been shown, and the evidence does not indicate that he is a persistent danger of hurting others.  

The Veteran has not demonstrated an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, there is no evidence of the Veteran not being oriented as to time and place.  Then and throughout the rating period, there is no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to those symptoms that support a higher rating.  While the VA examiner noted difficulties with the Veteran's short-term memory, she concluded that he did not have a severe level of memory loss, which would warrant a "higher severity rating."  Thus, these types of symptoms reflective of total impairment have not been shown.  Finally, this assessment is supported by the September 2011 examiner's conclusion that the Veteran is employable from a psychiatric standpoint in a limited setting with little to no contact with the public and loose supervision.  Therefore, a 100 percent evaluation as of September 19, 2011 is not warranted for the Veteran's PTSD.  

The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 70 percent as of September 19, 2011 for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

The Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 9411.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  


ORDER

An initial evaluation in excess of 50 percent prior to September 19, 2011, for PTSD is denied.  

An initial evaluation in excess of 70 percent as of September 19, 2011, for PTSD is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


